Root, J.
This is an appeal from an order of the superior court dissolving an attachment. The writ issued upon an affidavit setting forth that defendants were about to convert their property, or a part thereof, into money for the purpose of defrauding their creditors. Upon the motion to dissolve the attachment, several affidavits were filed by each party. From these the trial court found the writ to have been improperly or irregularly issued, and made an order dissolving the same. Such an order will not be disturbed by an appellate court unless clearly erroneous. Bingham v. Keylor, 25 Wash. 156, 64 Pac. 942; Gehres v. Orlowski, 36 Wash. 156, 78 Pac. 792; Bender v. Rinker, 21 Wash. 633, 59 Pac. 504. We think the action of the trial court in dissolving the attachment was justified.
Appellant requested that court to incorporate in the order of dissolution a recital that there was reasonable ground for suing out the attachment. The court having refused to do so, its refusal is assigned as error. The question of reasonable cause might be material in a suit upon the attachment bond; but it is not so in this action.
No error appearing, the judgment of the trial court is affirmed.
Hadley, C. J., Fullerton, Chow, and Mount, JJ., concur.